Citation Nr: 0400625	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from February 1941 to May 
1946.  He was a prisoner of war of the Japanese Government 
from April 9, 1942, to September 15, 1945.  He died in 
December 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating determination of 
the Albuquerque, New Mexico, Department of Veterans Affairs 
(VA) Regional Office (RO).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the Board notes that entitlement to Dependency 
and Indemnity Compensation (DIC) under the provisions of 
38 U.S.C. § 1318 was granted in a March 2002 rating 
determination.  

The veteran had been found to be unemployable as a result of 
his service-connected disabilities since September 15, 1976.  
At the time of his death, service connection was in effect 
for an anxiety reaction, rated as 50 percent disabling; 
traumatic arthritis of the lumbar spine, rated as 10 percent 
disabling; residuals of malnutrition, rated as pellagra, 
evaluated as 10 percent disabling; and hypertrophic 
gastritis, rated as 10 percent disabling.  

On the death certificate the immediate cause of death was 
listed as cardiopulmonary arrest due to or as a consequence 
of brain hypoxia, due to or as a consequence of vocal cords 
cancer.  

On the veteran's terminal discharge summary, the reason for 
death was listed as follows: Cardiopulmonary arrest secondary 
to the following: (a) respiratory arrest early in the 
morning, intubated and totally unresponsive with no gag 
reflex and fixed pupils, (b) history of vocal cord mass, (c) 
severe pulmonary fibrosis.  

In a note dated May 20, 2002, a VA physician indicated that 
even though the veteran had cancer of the larynx or cords, it 
was felt to be treatable.  He stated that the veteran's main 
problem was idiopathic pulmonary fibrosis possibly related to 
forced labor in the mines when he was a POW.  The physician 
noted that although he did not see the veteran at his death, 
he thought it was unlikely that the cancer was the cause, 
probably an "other significant condition".  

The Board further observes that in a December 1, 2001, 
treatment record, the veteran was noted to have had chronic 
aspiration due to history of GERD and esophageal dilatation.  

Based upon the above evidence, including the May 2002 
opinion, additional development is required.

Accordingly, the case is remanded for the following:

The RO should request that a thorough 
review of the veteran's claims folder be 
performed by an appropriate VA medical 
examiner.  Following a review of the 
claims folder, the examiner is requested 
to render the following opinions:

What was the nature and etiology of the 
veteran's idiopathic pulmonary fibrosis?  
Is it at least as likely as not that the 
veteran's idiopathic pulmonary fibrosis 
is related to the his period of service, 
including as a result of his period as a 
prisoner of war?  If the veteran's 
idiopathic pulmonary fibrosis is found to 
be related to his period of service, did 
it contribute to the cause of his death?

Is it at least as likely as not that any 
of the veteran's service-connected 
disorders, including his hypertrophic 
gastritis, contributed substantially or 
materially to cause death, or that there 
was a causal relationship between the 
service-connected disability and the 
veteran's death?

Complete detailed rational is requested 
for each opinion that is rendered.

If upon completion of the above development, the claim 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




